 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   ALYSSA MACK
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4
     Tel: 916-498-6666/Fax: 916-498-5710
 5   Alyssa_mack@fd.org

 6   Attorney for Defendant
     SAMANTHA BERGLUND
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                     Case No. 6:17-po-845-JDP
                Plaintiff,
11                                                 MOTION TO VACATE December 11, 2018
     vs.                                           REVIEW HEARING; ORDER
12
13   DAVID C. HERNANDEZ,
                 Defendant.
14
15
            Defendant David C. Hernandez hereby requests that the Court vacate the December 11,
16
     2018 review hearing. The Government is in agreement with the request.
17
            On January 23, 2018, the Court sentenced Defendant to 12 months of unsupervised
18
     probation, with the conditions that he obey all laws and advise the Court and Government within
19
     seven days of being cited or arrested for any alleged violation of law. The Court also ordered him
20
     to pay a $600 fine.
21
            Defendant has paid off his fine and has had no new violations of law. Accordingly, the
22
     parties request that the Court vacate the December 11, 2018 review hearing.
23
     Date: December 3, 2018                       Respectfully submitted,
24
                                                  HEATHER E. WILLIAMS
25                                                Federal Defender

26
                                                  /s/ Alyssa Mack
27                                                ALYSSA MACK
                                                  Assistant Federal Defender
28                                                Attorney for Defendant
                                                  DAVID C. HERNANDEZ
 1                                              ORDER
 2            Pursuant to the parties’ request, the court vacates the December 11, 2018 review hearing
 3   for Case No. 6:17-po-845-JDP.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:      December 4, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


     Motion to Vacate
                                                     2
